                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


COTTONWOOD                                      Case No. CV-17-155-M-DLC
ENVIRONMENTAL LAW
CENTER, et al.,                                JUDGMENT IN A CIVIL CASE

                      Plaintiffs,

  vs.

U.S. SHEEP EXPERIMENT
STATION; AGRICULTURAL
RESEARCH SERVICE,

                      Defendant.



       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
Defendant and against Plaintiffs' in accordance with the order issued on May 30,
2019.

        Dated this 12th day of June, 2019.

                                    TYLER P. GILMAN, CLERK

                                    By: /s/ A.S. Goodwin
                                    A.S. Goodwin, Deputy Clerk
